Citation Nr: 0017749	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating greater than 10 percent for 
asbestosis related pleural and lung disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to April 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997, in which 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran a rating greater 
than 10 percent for his service-connected asbestos related 
lung disorder.  The veteran subsequently perfected an appeal 
of that decision.  A hearing on this claim was held in 
Denver, Colorado, on May 5, 2000, before Jeff Martin, who is 
a member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

At his hearing before a member of the Board in May 2000, the 
veteran testified that his asbestos related lung and pleural 
disease had increased in severity since his last VA 
examination in May 2000.  He specifically testified that he 
runs out of breath in the middle of the night requiring him 
to sit up to breathe, that he can only walk one-half of a 
block before having shortness of breath, and that he brings 
up a lot of "heavy yellow stuff" from his chest.  At the 
examination his accredited representative requests that a 
bronchoscopy be performed and that the veteran be evaluated 
by a pulmonary specialist.  However, the Board notes that 
invasive procedures such as a bronchoscopy cannot be required 
in an examination.  Nonetheless, given the increase in the 
severity of the veteran's condition, a new examination is 
warranted.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should accord the veteran a 
pulmonary examination to assess the 
severity of his asbestos related lung and 
pleural disease, if possible, this 
examination should be conducted by a 
pulmonary specialist or a physician who 
specializes in pulmonary cases.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder should be provided to the 
examiner prior to his or her evaluation 
of the veteran.  After reviewing the 
claims folder and examining the veteran, 
the examiner should conduct a Pulmonary 
Function Test (PFT) and report the 
percentage of the Forced Vital Capacity 
(FVC) predicted or the percentage of 
Diffusion Capacity of Carbon Monoxide 
(DLCO) single breath predicted, and, if 
possible, the examiner should provide a 
measurement of the veteran's maximum 
exercise capacity with cardiorespiratory 
limitation.  A full explanation of the 
meaning of the PFT should be set forth on 
the report.  Further, the examiner should 
render an opinion as to whether the 
veteran's production of phlegm is a 
symptom or function of his service-
connected asbestosis related lung and 
pleural disease, and if so, an opinion 
should be rendered as to whether this 
phlegm production is resulting in air 
being trapped in the veteran's lungs 
affecting his functional ability.  
Additionally, the examiner should note 
whether the veteran has pulmonary 
hypertension as a result of his service-
connected asbestos related lung and 
pleural disease.  Any tests necessary 
should be requested, with the results 
explained on the examination report.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


